DETAILED ACTION
Response to Amendment
The amendment was received on 11/4/20. Claims 1-9 are pending.
Claim Objections
Claims 8-10 are objected to because of the following informalities:  
Regarding claim 8, line 10’s “sent” ought to be amended as “[[sent]] send” consistent with claim 1, line 13’s “send” wherein [[bracket]] is deletion and underline is newly amended.  
Regarding claim 9, claim 9 is objected the same as claim 8. Thus, objection of claim 8 is equally applicable to claim 9.
Regarding claim 10 (canceled), as of the preliminary amendment of the claim set of 11/15/18, claim 10 (canceled) is missing in the current claim set of 11/4/20.
Appropriate correction is required.










Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 






















(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a 

rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 


a storage unit configured to store” in claim 1 because claim 1 claims a “device comprising: a storage unit configured to store”, wherein “device” is “hardware” according to Dictionary.com: BRITISH DICTIONARY DEFINITIONS FOR DEVICE, and also “storage” is structure itself to one of ordinary skill in the art of computers.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function. Accordingly:
The claimed “specification” and “specification(s)” (as in “acquire specification information associated with specification(s) of an external device” in claim 1) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com, emphasis added “assessment”:
specification
noun
1	the act of specifying.
2	Usually specifications. a detailed description or assessment of requirements, dimensions, materials, etc., as of a proposed building, machine, bridge, etc.
3	a particular item, aspect, calculation, etc., in such a description.
4	something specified, as in a bill of particulars; a specified particular, item, or article.
5	an act of making specific.
6	the state of having a specific character.




Response to Arguments
Applicant’s arguments, see remarks, page 6:
“Applicant respectfully traverses the rejections of the claims. However, without acquiescing to the merits of the rejections and in the interest of advancing prosecution, Applicant has amended claim 5, as suggested by the Examiner and as reflected in the "AMENDMENTS TO THE CLAIMS" section.
Accordingly, Applicant respectfully submits that claim 5 is not indefinite. Claim 6 and 7 depend from claim 5, and thus are not indefinite by virtue of their dependency. Therefore, Applicant request the rejections under § 112 be withdrawn. ” 

, filed 11/4/20, with respect to 35 USC 112(b) have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claims 5-7 in the Office action of 7/16/20 has been withdrawn. 
Applicant’s arguments, see remarks, page 7:
“Applicant respectfully submits that this amendment adds the necessary degree of specificity to the independent claim 1, 8, and 9 to at least satisfy of Step 2A of the patent eligibility analysis. 
Accordingly, Applicant respectfully submits that amended claims 1, 8 and 9 recite patent eligible subject matter pursuant to 35 U.S.C. § 101. In addition, Applicant submits that the newly recited features of claims 1, 8, and 9 add an inventive concept to the amended claims such that the claims also satisfy Step 2B of the analysis. This provides an additional reason for patent eligibility of the amended claims 1, 8, and 9.”

, filed 11/4/20, with respect to 35 USC 101 have been fully considered and are persuasive.  The 35 USC 101 rejection of claims 1-4,8 and 9 in the Office action of 7/16/20 has been withdrawn. 






Applicant's arguments filed 11/4/20 have been fully considered but they are not persuasive. Applicant’s state on page 8, emphasis added:
“Applicant respectfully submits that Tisdale fails to disclose or suggest at least "extract, based on the specification information [received from a terminal device of a moving body], a part of map information stored on the storage unit [of the information output device], the part of map information corresponding to point cloud information in a detection target space by the external detection device," as recited in amended independent claim 1. 
Tisdale describes that "the LIDAR device 402 can be configured to capture one or more laser point clouds of the environmental scene at predetermined time intervals." Tisdale, Col. 12, 11. 13-15. That is, the point cloud described in Tisdale is captured by the LIDAR (e.g., characterized by the Office Action as the claimed external detection device) which is positioned on vehicle 100. However, Tisdale fails to disclose or suggest the above-identified features of amended claim 1.”

	The examiner respectfully disagrees since Tisdale (US 9,043,072) teaches:
extract (comprised by “detect”, cited below:c.6,ll.27-42), based on the specification information (or “image data”, as shown in fig. 5B, corresponding to “particular” “assessments” comprising “specific” “assessments” “based on the data from the sensor system 104” such as said “image data”, as shown in fig. 5B) [received from a terminal device (comprised by “a server”) of a moving body (fig. 1:100: “Vehicle” server-connected)], a part (or a tree in fig. 5B:512 via “analyzes information”, such “a bitmap comprised of grids of pixels”, into said part or tree) of map information (given that said tree or “The image data that is indicative of the map 706”) stored on the storage unit (via “The data storage 114 may…receive data from…the sensor system 104”) [of the information output device: “a server” comprising said “data storage 114”], the part (said analyzed tree comprised by “a bitmap comprised of grids of pixels”) of map information (given that “The image data that is indicative of the map 706”) corresponding (to be fused:fig.1:138) to point cloud information (represented in fig. 1:128: “Laser Rangefinfer / LIDAR Unit”) in a detection target space by the external detection device (via

“Example embodiments relate to an autonomous vehicle, such as a driverless automobile, that includes one or more sensors for receiving spatial data that is indicative of locations of objects in an environment surrounding and/or relative to the vehicle.  A controller analyzes information from the one or more sensors to identify the surroundings of the vehicle and determines how to direct the propulsion systems of the vehicle to affect a navigation path that substantially avoids obstacles indicated by the information from the one or more sensors.”

wherein “analyze” is defined via Dictionary.com, emphasis added “part”:
analyze
verb (used with object), an·a·lyzed, an·a·lyz·ing.
1	to separate (a material or abstract entity) into constituent parts or elements; determine the elements or essential features of (opposed to synthesize):
to analyze an argument.
2	to examine critically, so as to bring out the essential elements or give the essence of:
to analyze a poem.

c.3,ll. 53-67:
“Some aspects of the example methods described herein may be carried out in whole or in part by an autonomous vehicle or components thereof.  However, some example methods may also be carried out in whole or in part by a system or systems that are remote from an autonomous vehicle.  For instance, an example method could be carried out in part or in full by a server system, which receives information from sensors (e.g., raw sensor data and/or information derived therefrom) of an autonomous vehicle.  Other examples are also possible.  Moreover, the example methods may also be carried out in whole or in part by a vehicle that may not be autonomous, such as a vehicle where some functions of the vehicle are manually controlled by a driver that is in the vehicle and/or an operator that is remote from the vehicle.  Other examples are also possible.”

















“The sensor fusion algorithm 138 is an algorithm (or a computer program product storing an algorithm) configured to accept data from the sensor system 104 as an input.  The data may include, for example, data representing information sensed at the sensors of the sensor system 104.  The sensor fusion algorithm 138 can include, for example, a Kalman filter, Bayesian network, etc. The sensor fusion algorithm 138 provides assessments regarding the environment surrounding and/or relative to the vehicle 100 based on the data from the sensor system 104.  In some embodiments, the assessments can include evaluations of individual objects and/or features in the environment surrounding and/or relative to the vehicle 100, evaluations of particular 
situations, and/or evaluations of possible interference between the vehicle 100 and features in the environment (e.g., such as predicting collisions and/or impacts) based on the particular situations.”
The computer vision system 140 can process and analyze image data captured by the camera 130 to identify objects and/or features in the environment surrounding and/or relative to the vehicle 100.  The detected features/objects can include traffic signals, road way boundaries, other vehicles, pedestrians, and/or obstacles, etc. The computer vision system 140 can optionally employ an object recognition algorithm, a Structure From Motion (SFM) algorithm, video tracking, and/or available computer vision techniques to effect categorization and/or identification of detected features/objects.  In some embodiments, the computer vision system 140 can be additionally configured to map the environment, track perceived objects, estimate the speed of objects, etc.”

wherein “particular” is defined via Dictionary.com:
particular
adjective
1	of or relating to a single or specific person, thing, group, class, occasion, etc., rather than to others or all; special rather than general:
one's particular interests in books.
2	immediately present or under consideration; in this specific instance or place:
Look at this particular clause in the contract.
















“In some embodiments, the data storage 114 contains instructions 115 (e.g., program logic) executable by the processor 113 to execute various functions of the vehicle 100, including those described above in connection with FIG. 1.  The data storage 114 may contain additional instructions as well, including instructions to transmit data to, receive data from, interact with, and/or control one or more of the propulsion system 102, the sensor system 104, the control system 106, and the peripherals 108.”

wherein “from” is defined via Dictionary.com, emphasis added “of”:
BRITISH DICTIONARY DEFINITIONS FOR FROM
from
preposition
1	used to indicate the original location, situation, etc: from Paris to Rome; from behind the bushes; from childhood to adulthood
2	in a period of time starting at: he lived from 1910 to 1970
3	used to indicate the distance between two things or places: a hundred miles from here
4	used to indicate a lower amount: from five to fifty pounds
5	showing the model of: painted from life
6	used with the gerund to mark prohibition, restraint, etc: nothing prevents him from leaving
7	because of: exhausted from his walk

 c.14,ll. 36-45:
“FIG. 5B schematically illustrates an example image 508 corresponding to the obstacle-filled environmental scene of FIG. 5A.  As illustrated in FIG. 5B, example image 508 depicts the car 510, the tree 512, and the ground 514.  Example image 508 may be formatted in a variety of ways, such as a bitmap comprised of grids of pixels that is stored in accordance with formats that are compressed or uncompressed, lossless (e.g., BMP) or lossy (e.g., JPEG), and bitmap or vector-based (e.g., SVG), as well as computer instructions for drawing graphics.”

c.17,ll. 50-61:
“The image data that is indicative of the map 706 can be arranged in a variety of ways.  In some embodiments, the image data can be one or more images, such as a database of images, that is indicative of objects in the environment 604.  In some embodiments, the image data can be obtained by one or more cameras, such as the camera 502, associated with one or more vehicles, including the vehicle 602.  In some embodiments, a particular image among the one or more images can be obtained after a particular vehicle among the one or more vehicles has traveled a predetermined distance, such as one meter, five meters, ten meters, etc. The particular image can be tagged with corresponding location information.”).  


In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “point cloud exchange” via applicant’s remarks, 11/4/20, pages 8,9:
“Whereas, example implementations of information output devices encompassing the features of amended claim 1 can extract partial map information that corresponds to point cloud information in a detection target space by the external detection device and send it to the terminal device of the moving body equipped with the external detection device. Thereafter, the terminal device matches the extracted and sent information with data generated by the external detection device to estimate the position (e.g., as recited in claim 5). Tisdale is silent on the above point cloud exchange based on the specification information as claimed.”

) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	In contrast, claims 1 and 5 claims “send the specification information…receive the part of the map information” “corresponding to point cloud information”.
	Thus, the actual exchange/trading/bartering/buying of the “point cloud” from a server to a purchasing client terminal is not claimed.
















Applicant's arguments filed 11/4/20, page 9, emphasis added:
Furthermore, Applicant respectfully submits that Tisdale does not disclose or suggest "receive, from a terminal device of a moving body, specification information associated with specification(s) of an external detection device provided at the moving body," as recited in amended claim 1. In rejecting this feature, the Office Action interpreted "specification information" as "receiving information resulting in said 'assessment . . . evaluations"' and asserted that column 6, lines 27-42 of Tisdale teaches this feature because the cited section states: 

The sensor fusion algorithm 138 provides assessments regarding the environment surrounding and/or relative to the vehicle 100 based on the data from the sensor system 104. In some embodiments, the assessments can include evaluations of individual objects and/or features in the environment surrounding and/or relative to the vehicle 100, evaluations of particular situations, and/or evaluations of possible interference between the vehicle 100 and features in the environment (e.g., such as predicting collisions and/or impacts) based on the particular situations."); 
Office Action, p. 10 (emphasis in original omitted and emphasis added). 

Applicant respectfully disagrees and submits that, even under that interpretation of "specification" set forth in the Office Action (a point that is not conceded), Tisdale does not teach or suggest "specification information associated with specification(s) of an external detection device" as claimed. Instead, the "received information" relied on by the Office Action is assessments or evaluations based on output from the sensor system 104 and is not specification(s) of the sensor system 104. That is, the received information is used for assessing and evaluating the environment surrounding and/or relative to the vehicle 100, the received information does not provide an assessment or evaluation of the sensor system 104 itself. 

have been fully considered but they are not persuasive.
	The examiner respectfully disagrees since the above said “specific” “assessments” is “from the sensor system 104” where “from” comprises “because of”, cited above via the definition of “from”.
	Thus “from the sensor system 104” can be read as:
“because of the sensor system 104”.
	


receive (via fig. 1:146: “Wireless Communicat-ion System”), from a terminal device (comprised by said “a server system”) of a moving body (fig. 2:car), specification information (or “received information” resulting in “assessment… evaluations”) associated with specification(s) (via said “assessment… evaluations”) of an external detection device (via fig. 1:100: “Vehicle” such that the “assessment…evaluations” are because of “the sensor system 104”, cited above) provided (or mounted) at [[a]] the moving body (said “Vehicle”).






























In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., specification of “itself”, applicant’s remarks, filed 11/4/20, page 9, emphasis added:
Furthermore, Applicant respectfully submits that Tisdale does not disclose or suggest "receive, from a terminal device of a moving body, specification information associated with specification(s) of an external detection device provided at the moving body," as recited in amended claim 1. In rejecting this feature, the Office Action interpreted "specification information" as "receiving information resulting in said 'assessment . . . evaluations"' and asserted that column 6, lines 27-42 of Tisdale teaches this feature because the cited section states: 

The sensor fusion algorithm 138 provides assessments regarding the environment surrounding and/or relative to the vehicle 100 based on the data from the sensor system 104. In some embodiments, the assessments can include evaluations of individual objects and/or features in the environment surrounding and/or relative to the vehicle 100, evaluations of particular situations, and/or evaluations of possible interference between the vehicle 100 and features in the environment (e.g., such as predicting collisions and/or impacts) based on the particular situations."); 
Office Action, p. 10 (emphasis in original omitted and emphasis added). 

Applicant respectfully disagrees and submits that, even under that interpretation of "specification" set forth in the Office Action (a point that is not conceded), Tisdale does not teach or suggest "specification information associated with specification(s) of an external detection device" as claimed. Instead, the "received information" relied on by the Office Action is assessments or evaluations based on output from the sensor system 104 and is not specification(s) of the sensor system 104. That is, the received information is used for assessing and evaluating the environment surrounding and/or relative to the vehicle 100, the received information does not provide an assessment or evaluation of the sensor system 104 itself. 

) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Instead, claim 1 says “specification(s) of an external detection device provided”.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tisdale et al. (US Patent 9,043,072).
Regarding 1, Tisdale discloses an information output device (or “a server system” or “a cloud-based server” comprising: 
fig. 1:104: “Sensor System”;
“remote” “system or systems” relative to a “vehicle”, cited below; and 
“The computer vision system 140” in fig. 1, cited below) comprising:
a storage unit (or fig. 1:114: “Data Storage”) configured to store map information (via fig. 1:142: “Navigation/Pathing System” corresponding to fig. 10:1002: “MAP DATA”);
a memory (said or fig. 1:114: “Data Storage”) configured to store a program (fig. 1:115: “Instructions” as shown in figures 10-12); and 





a processor (via fig. 1:113: “Processor” represented as said “a server system” comprising “remote” “system or systems” relative to a “vehicle”, cited below) configured to execute (“in whole or in part”) the program (fig. 1:115: “Instructions” as shown in figures 10-12) to: 
receive (via fig. 1:146: “Wireless Communicat-ion System”), from a terminal device (comprised by said “a server system”) of a moving body (fig. 2:car), specification information (or “received information” resulting in “assessment… evaluations”) associated with specification(s) (via said “assessment… evaluations” because) of an external detection device (via fig. 1:100: “Vehicle”) provided at [[a]] the moving body (said “Vehicle”); 













based on the specification information (said or “received information” resulting in “assessment… evaluations”, corresponding to “image data”) map information (said via fig. 1: 142: “Navigation/Pathing System” corresponding to fig. 10:1002: “MAP DATA”, as shown in fig. 7:706, based on said “image data that is indicative of the map 706”) stored (via “The data storage 114 may…receive data from…the sensor system 104” such as said “stored” “bitmap comprised of grids of pixels”) on the storage unit (said or fig. 1:114: “Data Storage”), the part (said via “analyze” a “stored” “bitmap comprised of grids of pixels” corresponding to any one bit or pixel of “traffic signals, road way boundaries, other vehicles, pedestrians …or obstacles”) of map information (said via fig. 1: 142: “Navigation/Pathing System” corresponding to fig. 10:1002: “MAP DATA”, as shown in fig. 7:706, based on said “image data that is indicative of the map 706”) corresponding to point cloud information (as shown in fig. 4B:414:showing star points) in a detection target space (as shown in fig. 4B:414 and 416:showing car and tree star-points, respectively) by the external detection device (said via fig. 1:100: “Vehicle” represented in fig. 4B:402); and 



send (via “instructions…to…receive data from” via said fig. 1:146: “Wireless-ion System”) the part (said via “analyze” a “stored” “ bitmap comprised of grids of pixels” corresponding to any one bit or pixel of “traffic signals, road way boundaries, other vehicles, pedestrians …or obstacles” being received to “data storage 114” in fig. 1) of the map information (said via fig. 1: 142: “Navigation/Pathing System” corresponding to fig. 10:1002: “MAP DATA”, as shown in fig. 6A:606, based on said “image data that is indicative of the map 706”) to the terminal device (said comprised by said “a server system”) ,
wherein the information output device (said or “a server system” or “a cloud-based server” comprising: 
fig. 1:104: “Sensor System”;
“remote” “system or systems” relative to a “vehicle”; and 
“The computer vision system 140” in fig. 1) is remote (said “remote” “system or systems” relative to a “vehicle”) to the moving body (said “Vehicle” via: 













“Example embodiments relate to an autonomous vehicle, such as a driverless automobile, that includes one or more sensors for receiving spatial data that is indicative of locations of objects in an environment surrounding and/or relative to the vehicle.  A controller analyzes information from the one or more sensors to identify the surroundings of the vehicle and determines how to direct the propulsion systems of the vehicle to affect a navigation path that substantially avoids obstacles indicated by the information from the one or more sensors.”

wherein “analyze” is defined via Dictionary.com, emphasis added “part”:
analyze
verb (used with object), an·a·lyzed, an·a·lyz·ing.
1	to separate (a material or abstract entity) into constituent parts or elements; determine the elements or essential features of (opposed to synthesize):
to analyze an argument.
2	to examine critically, so as to bring out the essential elements or give the essence of:
to analyze a poem;

c.3,ll. 53-67:
“Some aspects of the example methods described herein may be carried out in whole or in part by an autonomous vehicle or components thereof.  However, some example methods may also be carried out in whole or in part by a system or systems that are remote from an autonomous vehicle.  For instance, an example method could be carried out in part or in full by a server system, which receives information from sensors (e.g., raw sensor data and/or information derived therefrom) of an autonomous vehicle.  Other examples are also possible.  Moreover, the example methods may also be carried out in whole or in part by a vehicle that may not be autonomous, such as a vehicle where some functions of the vehicle are manually controlled by a driver that is in the vehicle and/or an operator that is remote from the vehicle.  Other examples are also possible.”;

c.4,ll. 12-22:
“FIG. 1 is a functional block diagram depicting a vehicle 100 according to an example embodiment.  The vehicle 100 is configured to operate fully or partially in an autonomous mode, and thus may be referred to as an "autonomous vehicle." For example, a computer system 112 can control the vehicle 100 while in an autonomous mode via control instructions to a control system 106 for the vehicle 100.  The computer system 112 can receive information from a sensor system 104, and base one or more control processes (such as setting a heading so as to avoid a detected obstacle) upon the received information in an automated fashion.”;






“The sensor fusion algorithm 138 is an algorithm (or a computer program product storing an algorithm) configured to accept data from the sensor system 104 as an input.  The data may include, for example, data representing information sensed at the sensors of the sensor system 104.  The sensor fusion algorithm 138 can include, for example, a Kalman filter, Bayesian network, etc. The sensor fusion algorithm 138 provides assessments regarding the environment surrounding and/or relative to the vehicle 100 based on the data from the sensor system 104.  In some embodiments, the assessments can include evaluations of individual objects and/or features in the environment surrounding and/or relative to the vehicle 100, evaluations of particular 
situations, and/or evaluations of possible interference between the vehicle 100 and features in the environment (e.g., such as predicting collisions and/or impacts) based on the particular situations.”;


































“The computer vision system 140 can process and analyze image data captured by the camera 130 to identify objects and/or features in the environment surrounding and/or relative to the vehicle 100.  The detected features/objects can include traffic signals, road way boundaries, other vehicles, pedestrians, and/or obstacles, etc. The computer vision system 140 can optionally employ an object recognition algorithm, a Structure From Motion (SFM) algorithm, video tracking, and/or available computer vision techniques to effect categorization and/or identification of detected features/objects.  In some embodiments, the computer vision system 140 can be additionally configured to map the environment, track perceived objects, estimate the speed of objects, etc.”

wherein “detect” is defined via Dictionary.com:
detect
verb (used with object)
1	to discover or catch (a person) in the performance of some act:
to detect someone cheating.
2	to discover the existence of:
to detect the odor of gas.
3	to find out the true character or activity of:
to detect a spy.
4	Telecommunications.
a	to rectify alternating signal currents in a radio receiver.
b	to demodulate.

wherein “demodulate” is defined:
demodulate
verb (used with object), de·mod·u·lat·ed, de·mod·u·lat·ing.
1	Telecommunications. to extract the original information-bearing signal from a modulated carrier wave or signal; detect.

BRITISH DICTIONARY DEFINITIONS FOR DETECT
detect, verb (tr)
1	to perceive or noticeto detect a note of sarcasm
2	to discover the existence or presence of (esp something likely to elude observation)to detect alcohol in the blood
3	to extract information from (an electromagnetic wave);

c.8,ll.38-46:
“In some embodiments, the data storage 114 contains instructions 115 (e.g., program logic) executable by the processor 113 to execute various functions of the vehicle 100, including those described above in connection with FIG. 1.  The data storage 114 may contain additional instructions as well, including instructions to transmit data to, receive data from, interact with, and/or control one or more of the propulsion system 102, the sensor system 104, the control system 106, and the peripherals 108.”; 

“Although the vehicle 100 is described and shown in FIG. 1 as having various components, e.g., the wireless communication system 146, the computer system 112, the data storage 114, and the user interface 116, integrated into the vehicle 100, one or more of these components can optionally be mounted or associated separately from the vehicle 100.  For example, the data storage 114 can exist, in part or in full, separate from the vehicle 100, such as in a cloud-based server, for example.  Thus, one or more of the functional elements of the vehicle 100 can be implemented in the form of device elements located separately or together.  The functional device elements that make up the vehicle 100 can generally be communicatively coupled together in a wired and/or wireless fashion.”; 

c.14,ll. 36-45:
“FIG. 5B schematically illustrates an example image 508 corresponding to the obstacle-filled environmental scene of FIG. 5A.  As illustrated in FIG. 5B, example image 508 depicts the car 510, the tree 512, and the ground 514.  Example image 508 may be formatted in a variety of ways, such as a bitmap comprised of grids of pixels that is stored in accordance with formats that are compressed or uncompressed, lossless (e.g., BMP) or lossy (e.g., JPEG), and bitmap or vector-based (e.g., SVG), as well as computer instructions for drawing graphics.”

wherein “bit” of “bitmap” is defined via Dictionary.com:

BRITISH DICTIONARY DEFINITIONS FOR BIT (4 OF 4)
bit4
noun maths computing
1	a single digit of binary notation, represented either by 0 or by 1
2	the smallest unit of information, indicating the presence or absence of a single feature
3	a unit of capacity of a computer, consisting of an element of its physical structure capable of being in either of two states, such as a switch with on and off positions, or a microscopic magnet capable of alignment in two directions; and

c.17,ll. 50-61:
“The image data that is indicative of the map 706 can be arranged in a variety of ways.  In some embodiments, the image data can be one or more images, such as a database of images, that is indicative of objects in the environment 604.  In some embodiments, the image data can be obtained by one or more cameras, such as the camera 502, associated with one or more vehicles, including the vehicle 602.  In some embodiments, a particular image among the one or more images can be obtained after a particular vehicle among the one or more vehicles has traveled a predetermined distance, such as one meter, five meters, ten meters, etc. The particular image can be tagged with corresponding location information.”).  

Regarding claim 2, Tisdale discloses the information output device according to claim 1, wherein the processor (said via fig. 1:113: “Processor” represented as said “a server system” comprising “remote” “system or systems” relative to a “vehicle”, corresponding to said “The computer vision system 140” or “vehicle 200”) is further configured to: 
specify a detection range (via “determine the distance”) by the external detection device (said fig. 1:100: “Vehicle”) based on the specification information (said “received information” resulting in said “assessment…evaluations”), and 
extract (via said “detect” or “extract information”) and send (via “instructions…to…receive data from”) the part (said via “analyze” a “a bitmap comprised of grids of pixels” corresponding to any one bit or pixel of “traffic signals, road way boundaries, other vehicles, pedestrians …or obstacles” being received to “data storage 114” in fig. 1) of the map information (said via fig. 1: 142: “Navigation/Pathing System” corresponding to fig. 10:1002: “MAP DATA”, as shown in fig. 6A:606, based on said “image data”) associated with a feature (said “features”) situated within the detection range (said via “determine the distance” via 
c.5,ll. 18-32:
“The sensor system 104 generally includes one or more sensors configured to detect information about the environment surrounding and/or relative to the vehicle 100.  For example, the sensor system 104 can include a Global Positioning System (GPS) 122, an inertial measurement unit (IMU) 124, a RADAR unit 126, a laser rangefinder/LIDAR unit 128, a camera 130, and/or a microphone 131.  The sensor system 104 could also include sensors configured to monitor one or more internal systems of the vehicle 100 (e.g., O.sub.2 monitor, fuel gauge, engine oil temperature, wheel speed sensors, etc.).  One or more of the sensors included in the sensor system 104 could be configured to be actuated separately and/or collectively in order to modify a position and/or an orientation of the one or more sensors.”; and


“For example, the camera 210 can provide range information by using a structured light technique in which example vehicle 200 illuminates an object in the environment with a predetermined light pattern, such as a grid or checkerboard pattern and uses the camera 210 to detect a reflection of the predetermined light pattern from environmental surroundings.  Based on distortions in the reflected light pattern, example vehicle 200 can determine the distance to the points on the object.  The predetermined light pattern may comprise infrared light, or radiation at other suitable wavelengths for such measurements.”).  

















Regarding claim 3, Tisdale discloses the information output device according to claim 1, wherein the specification information (said “received information” resulting in said “assessment….evaluations”) includes: 
information associated with (an “up”) height (or “a thirty degree vertical ("altitude") field of view”) of installation position (as shown in fig. 2:202) of the external detection device (fig. 1:100: “Vehicle” via
c.12,ll.1-12:
“For illustrative purposes, the environmental scene in FIG. 4A is described in the two-dimensional x-y plane in connection with a single sweep of the LIDAR device 402 that estimates positions to a series of points located in the x-y plane.  However, it is noted that a more complete three-dimensional sampling is provided by either adjusting beam steering optics (not shown) of the LIDAR device 402 to direct the laser beam 406 up or down from the x-y plane on its next sweep of the scene or by providing additional lasers and associated beam steering optics dedicated to sampling point locations in planes above and below the x-y plane shown in FIG. 4A, or combinations of these.”; and

c.12,ll.19-26:
“In some embodiments, a single laser in the LIDAR device 402 can have a scanning range of approximately 150 meters distance, a thirty degree vertical ("altitude") field of view, and approximately a thirty degree horizontal ("azimuth") field of view.  Additional lasers included in the LIDAR device 402 can have complementary ranges and fields of view as well so as to provide sufficient coverage of an environmental scene to inform navigational determinations.”), or 










c.5,ll. 18-32:
“The sensor system 104 generally includes one or more sensors configured to detect information about the environment surrounding and/or relative to the vehicle 100.  For example, the sensor system 104 can include a Global Positioning System (GPS) 122, an inertial measurement unit (IMU) 124, a RADAR unit 126, a laser rangefinder/LIDAR unit 128, a camera 130, and/or a microphone 131.  The sensor system 104 could also include sensors configured to monitor one or more internal systems of the vehicle 100 (e.g., O.sub.2 monitor, fuel gauge, engine oil temperature, wheel speed sensors, etc.).  One or more of the sensors included in the sensor system 104 could be configured to be actuated separately and/or collectively in order to modify a position and/or an orientation of the one or more sensors.”; and

c.5,ll.53-60:
“Similarly, the laser rangefinder/LIDAR unit 128 can be any sensor configured to sense objects in the environment in which the vehicle 100 is located using lasers.  The laser rangefinder/LIDAR unit 128 can include one or more laser sources, a laser scanner, and one or more detectors, among other system components.  The laser rangefinder/LIDAR unit 128 can be configured to operate in a coherent (e.g., using heterodyne detection) or an incoherent detection mode.”).  










Regarding claim 4, Tisdale discloses the information output device according to claim 1, wherein the processor ((said via fig. 1:113: “Processor” represented as said “a server system” comprising “remote” “system or systems” relative to a “vehicle”) is further configured to: 
receive (given that “some example methods may also be carried out in whole…by a system or systems that are remote from an autonomous vehicle” cited above in the rejection of claim 1) the specification information (said “received information” resulting in said “assessment…evaluations”) and position information (via “a Global Positioning System (GPS) 122” cited in the rejection of claim 3) of the moving body (said “Vehicle”) from [[a]] the terminal (said comprised by said “a server system” corresponding to fig. 1:108: “Peripherals” and fig. 1:116: “User Interface”) device (said fig. 1:100) which receives detection (via said “detect” or “extract information”) information of the external detection device (fig. 1:100: “Vehicle”), and










(said via “analyze” a “a bitmap comprised of grids of pixels” corresponding to any one bit or pixel of “traffic signals, road way boundaries, other vehicles, pedestrians …or obstacles” being received to “data storage 114” in fig. 1) of the map information (said via fig. 1: 142: “Navigation/Pathing System” corresponding to fig. 10:1002: “MAP DATA”, as shown in fig. 6A:606, based on said “image data”) extracted (via said “detect” or “extract information”) based on the specification information (said “received information” resulting in said “assessment…evaluations”) and the position information (said “a Global Positioning System (GPS) 122” to be processed by said “remote” “system or systems” relative to a “vehicle”).  








Regarding claim 5, Tisdale discloses the terminal device (fig. 1:116: “User Interface” and 108: “Peripherals”) which moves together with [[a]] The moving body (fig. 1:100: “Vehicle”) equipped (said peripherals equipped as shown in fig. 1) with [[an]] the external detection device (fig. 1:100: “Vehicle”), the terminal device (fig. 1:116: “User Interface” and 108: “Peripherals”) comprising (via fig. 1:112: “Computer System”): 
a storage device (fig. 1:114: “Data Storage”) configured to the store specification information (resulting in said assessment evaluations or features) associated with specification(s) of the external detection device (said fig. 1:100: “Vehicle”); 
a transmission unit (said fig. 1:146: ‘Wireless Communicat-ion System”) configured to send the specification information (said “received information” resulting in said assessment evaluations or features) to the information output device (comprising said fig. 1:104: “Sensor System”; “remote” “system or systems” relative to a “vehicle”; and “The computer vision system 140”) according to claim 1; 









the part (said via “analyze” a “a bitmap comprised of grids of pixels” corresponding to any one bit or pixel of “traffic signals, road way boundaries, other vehicles, pedestrians …or obstacles” being received to “data storage 114” in fig. 1) of the map information (said via fig. 1: 142: “Navigation/Pathing System” corresponding to fig. 10:1002: “MAP DATA”, as shown in fig. 7:706, based on said “image data” via “the reflective feature”, cited below) from the information output device (comprising said fig. 1:104; “remote” “system or systems” relative to a “vehicle”; and “The computer vision system 140”); and 
a processor (or “LIDAR device 402”, cited in the rejection of claim 3 or “an autonomous vehicle” cited in the rejection of claim 7, below) configured to estimate a present (via fig. 6A:620: time “T2”) position (or “estimates positions to a series of points located in the x-y plane”, cited in the rejection of claim 3, as shown in fig. 4B:star points or “a position estimate of the vehicle 602” cited in the rejection of claim 6) based on the part (said via “analyze” a “a bitmap comprised of grids of pixels” corresponding to any one bit or pixel of “traffic signals, road way boundaries, other vehicles, pedestrians …or obstacles” being received to “data storage 114” in fig. 1) of the map information (said via fig. 1: 142: “Navigation/Pathing System” corresponding to fig. 10:1002: “MAP DATA”, as shown in fig. 6A:606, based on said “image data” via “the reflective feature”) and detection information (via said “detectors”, cited in the rejection of claim 3) of the external detection device (fig. 1:100: “Vehicle” via:





“FIG. 4A schematically illustrates a LIDAR device 402 scanning across an obstacle-filled environmental scene.  The example environment depicted in FIG. 4A includes a car 410 and a tree 412.  In operation, the LIDAR device 402 rotates according to motion reference arrow 408 with angular velocity w. While rotating, the LIDAR device 402 regularly (e.g., periodically) emits laser beams, such as a laser beam 406.  Reflections from the emitted laser beams by objects in the environment, such as the car 410 and the tree 412, are then received by suitable sensors.  Precisely time-stamping the receipt of the reflected signals allows for associating each reflected signal (if any is received at all) with the most recently emitted laser pulse, and measuring the 
time delay between emission of the laser pulse and reception of the reflected light.  The time delay provides an estimate of the distance to the reflective feature by scaling according to the speed of light in the intervening atmosphere.  Combining the distance information for each reflected signal with the orientation of the LIDAR device 402 for the respective pulse emission allows for determining a position of the reflective feature in 
three-dimensions.”).  















Regarding claim 6, Tisdale discloses the terminal device (said fig. 1:116: “User Interface” and 108: “Peripherals”) according to claim 5, 
wherein each of the detection information (via said “detectors”) and the part (said via “analyze” a “a bitmap comprised of grids of pixels” corresponding to any one bit or pixel of “traffic signals, road way boundaries, other vehicles, pedestrians …or obstacles” being received to “data storage 114” in fig. 1) of the map 
wherein the processor (said via fig. 1:113: “Processor” represented as said “a server system” comprising “remote” “system or systems” relative to a “vehicle”) of the terminal device (said comprised by said “a server system”) is further configured to estimate the present (via said fig. 6A:620: time “T2”) position (said “a position estimate of the vehicle 602”) based on error in position (or “error in a position estimate of the vehicle 602”) between a first point cloud (via said “one or more laser point clouds” represented in fig. 6A as 618) indicated by the detection information (via said “detectors”) and a second point cloud (via said “one or more laser point clouds” represented in fig. 6A as 612) indicated by the part (said via “a bitmap comprised of grids of pixels” corresponding to any one bit or pixel of “traffic signals, road way boundaries, other vehicles, pedestrians …or obstacles” being received to “data storage 114” in fig. 1) of the map 

“In some embodiments, the LIDAR device 402 can be configured to capture one or more laser point clouds of the environmental scene at predetermined time intervals, such as 100 milliseconds (for a refresh rate of 10 frames per second), 33 milliseconds (for a refresh rate of 30 frames per second), 1 millisecond, 1 second, etc.”; and
c.19,ll. 60-67:
“FIG. 8B depicts an example 801 of an autonomous vehicle determining a heading correction, according to an example embodiment.  In example 801, the vehicle 602 determines, by a computing device, the heading correction 824 based on a lateral drift rate 826 divided by the speed 808.  The lateral drift rate 826 may represent a rate of change of a lateral error in a position estimate of the vehicle 602.  The lateral drift rate 826 may be related to an error in the estimated heading 811.”).  

















Regarding claim 7, Tisdale discloses the terminal device according to claim 5, wherein the processor (said via fig. 1:113: “Processor” represented as said “a server system” comprising “remote” “system or systems” relative to a “vehicle”) of the terminal device (said comprised by said “a server system”) is further configured to:
acquire a prediction (from said assessment since each of the “assessments…include… predicting collisions and/or impacts” corresponding to fig. 6A:624:“HEADING CORRECTION”) value (“estimated heading” used for said predicting collisions) of the present (via said fig. 6A:620: time “T2”) position (said “a position estimate of the vehicle 602”) based on output data (or “time delay” cited in the rejection of claim 5) of a measurement unit (or “suitable sensors” cited in the rejection of claim 5), and











calculate an estimate value (or “correct…estimated heading”) of the present (via said fig. 6A:620: time “T2”) position (said “a position estimate of the vehicle 602”) by correcting (via said “heading correction” in fig. 6A:624:“HEADING CORRECTION” or “an autonomous vehicle correcting an estimated heading”) the prediction value (said estimated heading) based on the part (said via “analyze” a “a bitmap comprised of grids of pixels” corresponding to any one bit or pixel of “traffic signals, road way boundaries, other vehicles, pedestrians …or obstacles” being received to “data storage 114” in fig. 1) of the map information (said via fig. 1: 142: “Navigation/Pathing System” corresponding to fig. 10:1002: “MAP DATA”, as shown in fig. 6A:606, based on said “image data” via “the reflective feature” corresponding to “spatial point data” of fig. 6A:612 and 618) received from the information output device (said or “a server system” comprising: 
fig. 1:104: “Sensor System”;
“remote” “system or systems” relative to a “vehicle”, cited below; and 
“The computer vision system 140” in fig. 1, cited below) and the detection information (via said “detectors” corresponding to said “spatial point data” via:
c.15,ll. 29-37:
“FIG. 6A depicts an example 600 of an autonomous vehicle correcting an estimated heading using a map, according to an example embodiment.  In example 
600, a vehicle 602 is traveling in an environment 604.  The vehicle can be arranged like the vehicle 100 and/or example vehicle 200.  The vehicle 602 receives spatial point data that is indicative of a map 606 of the environment 604.  For illustrative purposes, the environment 604 and the map 606 is described in the two-dimensional x-y plane.”).  



Regarding claim 8, claim 8 is rejected the same as claim 1. Thus, argument presented in claim 1 is equally applicable to claim 8. Accordingly, Tisdale discloses a control method executed by an information output device comprising: 
 receiving, from a terminal device (said comprised by said “a server system”) of a moving body (said fig. 2:car), specification information (said “received information” resulting in said “assessment… evaluations” as cited in the rejection of claim 1 above) associated with specification(s) of an external detection device (said fig. 1:100: “Vehicle”) provided at [[a]] the moving body (as indicated in via fig. 6A:607,610: “VELOCITY”); 














based on the specification information (said “received information” resulting in said “assessment… evaluations” as cited in the rejection of claim 1 above via said “image data”) map information (said via fig. 1: 142: “Navigation/Pathing System” corresponding to fig. 10:1002: “MAP DATA”, as shown in fig. 6A:606, based on said “image data”) stored on a storage unit (said or fig. 1:114: “Data Storage”) of the information output device (said “a server system” comprising: 
fig. 1:104: “Sensor System”;
“remote” “system or systems” relative to a “vehicle”; and 
“The computer vision system 140” in fig. 1), the part (said via “a bitmap comprised of grids of pixels” corresponding to any one bit or pixel of “traffic signals, road way boundaries, other vehicles, pedestrians …or obstacles”) of map information (said via fig. 1: 142: “Navigation/Pathing System” corresponding to fig. 10:1002: “MAP DATA”, as shown in fig. 6A:606, based on said “image data”) corresponding to point cloud information (said as shown in fig. 4B:414:showing star points) in a detection target space (said as shown in fig. 4B:414 and 416:showing car and tree star-points, respectively) by the external detection device (said fig. 1:100: “Vehicle”); and 

sent (via said “instructions…to…receive data from”) the part (said via “a bitmap comprised of grids of pixels” corresponding to any one bit or pixel of “traffic signals, road way boundaries, other vehicles, pedestrians …or obstacles”) of the map information (said via fig. 1: 142: “Navigation/Pathing System” corresponding to fig. 10:1002: “MAP DATA”, as shown in fig. 6A:606, based on said “image data”) to the terminal device (said comprised by said “a server system”) ,
wherein the information output device (said “a server system” comprising: 
fig. 1:104: “Sensor System”;
“remote” “system or systems” relative to a “vehicle”; and 
“The computer vision system 140” in fig. 1) is remote (said “remote” “system or systems” relative to a “vehicle”) to the moving body (said “Vehicle”).  









Regarding claim 9, claim 9 is rejected the same as claims 1 and 8. Thus, argument presented in claims 1 and 8 is equally applicable to claim 9. Accordingly, Tisdale discloses a non-transitory computer readable medium (fig. 1:114: “Data Storage”) including instructions (figures 10-12) executed by a computer (fig. 1:112: “Computer System”), the instructions (figs. 10-12) comprising:   
receiving, from a terminal device (comprised by said “a server system”) of a moving body (said fig. 2:car), (at said fig. 1:138: “Sensor Fusion Algorithm”) specification information (said “received information” resulting in said “assessment…evaluations” as cited in the rejection of claim 1 above) associated with specification(s) of an external detection device (said fig. 1:100: “Vehicle”) provided at [[a]] the moving body (said fig. 1:100: “Vehicle”); 











based on the specification information (said “received information” resulting in said “assessment…evaluations”, as cited in the rejection of claim 1 above, via said “image data”) map information (said via fig. 1: 142: “Navigation/Pathing System” corresponding to fig. 10:1002: “MAP DATA”, as shown in fig. 6A:606, based on said “image data ”via said “image data”) stored on a storage unit (said fig. 1:114: “Data Storage”) of the information output device (said or “a server system” comprising: 
fig. 1:104: “Sensor System”;
“remote” “system or systems” relative to a “vehicle”; and 
“The computer vision system 140” in fig. 1), the part (said via “a bitmap comprised of grids of pixels” corresponding to any one bit or pixel of “traffic signals, road way boundaries, other vehicles, pedestrians …or obstacles”) of map information (said via fig. 1: 142: “Navigation/Pathing System” corresponding to fig. 10:1002: “MAP DATA”, as shown in fig. 6A:606, based on said “image data ”via said “image data”) corresponding to point cloud information (said as shown in fig. 4B:414:showing star points) in a detection target space (said as shown in fig. 4B:414 and 416:showing car and tree star-points, respectively) by the external detection device (said via fig. 1:100: “Vehicle” represented in fig. 4B:402); and 
sent (via said “instructions…to…receive data from”) the part (said via “a bitmap comprised of grids of pixels” corresponding to any one bit or pixel of “traffic signals, road way boundaries, other vehicles, pedestrians …or obstacles” being received to “data storage 114” in fig. 1) of the map information (said via fig. 1: 142: “Navigation/Pathing System” corresponding to fig. 10:1002: “MAP DATA”, as shown in fig. 6A:606, based on said “image data ”via said “image data”) to the terminal device  (said comprised by said “a server system”) ,
wherein the information output device  (said or “a server system” comprising: 
fig. 1:104: “Sensor System”;
“remote” “system or systems” relative to a “vehicle”; and 
“The computer vision system 140” in fig. 1) is remote (said “remote” “system or systems” relative to a “vehicle”) to the moving body (said “Vehicle”).  








Suggestions
Applicant’s disclosure (US 2020/0183009 A1) states:
[0005] The above is an example of the problem to be solved by the present 
invention.  An object of the present invention is to provide an information 
output device capable of suitably reducing the amount of output data.

	In contrast, claim 1 claims “extract…a part” that can encompass said “reducing the amount of output data”, via “an information output device”: fig. 1:4: “SERVER DEVICE”, but “reducing the amount of output data” is not claimed. 
	In contrast, Tisdale (US 9,043,072) teaches bits (0s and 1s) of pixels and bitmap image analysis of the bits (0s and 1s).
Note that these suggestions are not provided with respect to overcoming 35 USC 101,112,102 and/or 103. These suggestion are mainly provided to seek out advantages in the disclosure regardless of 35 USC 101,112,102 and/or 103.











Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397.  The examiner can normally be reached on Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DENNIS ROSARIO/Examiner, Art Unit 2667    
/ANDREW M MOYER/Primary Examiner, Art Unit 2663